t c no united_states tax_court gideon l medina and corazon p medina petitioners v commissioner of internal revenue respondent docket no filed date h and w who were both disqualified persons within the meaning of sec_4975 i r c borrowed dollar_figure from the qualified_pension plan of h's wholly owned corporation h and w did not make any payments of interest or principal relating to the loan and did not file excise_tax returns held sec_4975 i r c applies to a loan even though such loan pursuant to sec_72 i r c was treated as a distribution held further h and w did not correct within the meaning of sec_4975 i r c the prohibited_transaction and pursuant to sec_4975 and b i r c are liable for both tiers of excise_taxes held further the amount_involved on which the sec_4975 excise_taxes are based is equal to the greater of interest_paid or fair market interest relating to the loan because h and w did not make any payments of interest the amount_involved is the fair market interest held further in determining the amount_involved the fair market interest rate is percent held further h and w pursuant to sec_6651 i r c are liable for additions to tax for failing to file excise_tax returns michael e dumke for petitioners mark l hulse and roberta m amos for respondent opinion foley judge by notices dated date respondent determined deficiencies in and an addition to petitioners' federal excise_taxes as follows gideon l medina year excise_taxes sec_4975 sec_4975 addition_to_tax sec_6651 dollar_figure big_number big_number big_number big_number big_number -- -- -- -- -- -- -- dollar_figure dollar_figure big_number big_number big_number big_number -- -- for the taxable_period ending date corazon p medina year excise_taxes sec_4975 sec_4975 addition_to_tax sec_6651 dollar_figure big_number big_number big_number big_number -- -- -- -- -- -- dollar_figure dollar_figure big_number big_number big_number -- -- for the taxable_period ending date unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are as follows does sec_4975 apply to a loan even though such loan pursuant to sec_72 was treated as a distribution we hold that it does did petitioners within the meaning of sec_4975 correct the prohibited_transaction we hold that they did not what is the amount_involved relating to a loan that is subject_to sec_4975 excise_taxes we hold that the amount_involved is the greater of the interest_paid or the fair market interest in determining the amount_involved relating to petitioners' loan what is the fair market interest rate we hold that the fair market interest rate is percent are petitioners pursuant to sec_6651 liable for additions to tax for failing to file excise_tax returns we hold that they are background the parties submitted this case fully stipulated pursuant to rule at the time the petition was filed petitioners resided in niles michigan gideon medina was an employee the sole shareholder and president of gideon l medina m d p c a michigan professional_corporation corporation corazon medina was secretary of the corporation the corporation established a qualified employees' pension_plan and trust plan which met the requirements of sec_401 during the years in issue petitioners were participants in the plan on date petitioners borrowed dollar_figure loan from the plan to acquire sunshine villa apartments petitioners executed a promissory note with the following terms interest at the rate of percent per annum is payable annually any unpaid interest is added to the principal_amount and the entire principal_amount is due years from the date of the note or if sooner upon the sale of sunshine villa apartments on date mr medina executed a document providing that building c of sunshine villa apartments is assigned to the plan to ensure that the loan is paid if and when the sunshine villa is sold petitioners did not file form_5330 return of excise_taxes related to employee benefit plans for any of the years in issue nor did they make any payments to the plan pursuant to the terms of the promissory note discussion sec_4975 imposes two tiers of excise_taxes on a prohibited_transaction the first tier i sec_5 percent of the amount_involved relating to a prohibited_transaction for each year or part thereof in the taxable_period sec_4975 if the first-tier excise_tax applies and the transaction is not corrected within the taxable_period a 100-percent second-tier tax is imposed on the amount_involved relating to the prohibited_transaction sec_4975 i application of sec_4975 to a loan subject_to sec_72 the lending of money between a plan and a disqualified_person generally is a prohibited_transaction see sec_4975 respondent determined that petitioners are disqualified persons who participated in a prohibited_transaction ie the loan and thus are liable for sec_4975 excise_taxes petitioners do not contest respondent's contention that petitioners are disqualified persons petitioners contend however that they did not participate in a prohibited_transaction during the years in issue ie through because pursuant to sec_72 the loan was a taxable_distribution in an earlier year ie as a result petitioners contend sec_4975 excise_taxes are not applicable respondent contends that the loan was subject_to sec_4975 during the years in issue even though the loan pursuant to sec_72 was treated as a distribution in an earlier year to resolve this issue we need not look beyond the plain and ordinary meaning of the words used in sec_72 see 471_us_84 101_tc_78 sec_72 provides that a loan from a qualified_employer_plan to a plan participant shall be treated as having been received by such individual as a distribution under such plan the loan is treated as a distribution only for purposes of sec_72 which determines the amount of a distribution subject_to income_tax see sec_72 the characterization of the loan for sec_72 purposes does not change its inherent character for sec_4975 excise_tax purposes accordingly sec_4975 may apply to a loan even though such loan pursuant to sec_72 was treated as a distribution sec_4975 is applicable to petitioners' loan transaction ii correction of the prohibited_transaction petitioners contend in the alternative that they are not liable for sec_4975 excise_taxes because they corrected the prohibited_transaction on date the date mr medina executed the document that assigned to the plan the proceeds from a future sale of sunshine villa apartments respondent contends that the prohibited_transaction was not corrected within the meaning of sec_4975 disqualified persons are subject_to the first-tier excise_tax only for years or portions of years within the taxable_period sec_4975 the second-tier_excise_tax does not apply if the prohibited_transaction was corrected within the taxable_period sec_4975 the taxable_period is the period beginning on the date the prohibited_transaction occurs ie date and ending on the earliest of three dates the date of mailing the notice_of_deficiency ie date the date on which the sec_4975 excise_tax is assessed no assessment has been made or the date on which correction of the prohibited_transaction is completed sec_4975 a prohibited_transaction is corrected by undoing the transaction to the extent possible but in any case placing the plan in a financial position not worse than that in which it would be if the disqualified_person were acting under the highest fiduciary standards sec_4975 where the prohibited_transaction is the lending of money the disqualified_person corrects the transaction by repaying the principal plus reasonable interest see kadivar v commissioner tcmemo_1989_404 sec_53_4941_e_-1 foundation excise_tax regs mr medina's assignment to the plan of future sales proceeds did not result in the repayment of principal or interest therefore petitioners did not correct the prohibited_transaction and the taxable_period ended on date the date respondent mailed the notice_of_deficiency accordingly petitioners are liable for both tiers of sec_4975 excise_taxes iii amount_involved sec_4975 excise_taxes are imposed on the amount_involved relating to the prohibited_transaction sec_4975 and b this section states that the amount_involved is the greater of the amount of money and the fair_market_value of the other_property given or the amount of money and the fair_market_value of the other_property received sec_4975 where the use of money is involved ie a loan the regulations define the amount_involved as the greater of the amount_paid for such use or the fair_market_value of such use sec_53_4941_e_-1 foundation excise_tax regs see also id subpar example see generally sec_141_4975-13 temporary excise_tax regs fed reg date and fed reg date providing that the foundation excise_tax regulations define the term amount_involved for purposes of sec_4975 until permanent regulations under sec_4975 are promulgated petitioners contend that the amount_involved relating to a loan is the greater of the interest_paid or the fair market interest respondent contends that the amount_involved is the greater of the interest actually charged ie the percent stated_interest rate or the fair market interest respondent relies on 95_tc_132 and 101_tc_518 as support for this contention in thoburn the court paraphrased the regulations' amount_paid language as interest actually charged see thoburn v commissioner supra pincite the court's statement is dicta in janpol the court repeated this statement without discussion or necessity see janpol v commissioner supra pincite in these cases it is not clear whether interest actually charged means interest stated billed or paid we hold that in the case of a loan the amount_involved is the greater of the interest_paid or the fair_market_value of the use of the loan proceeds our holding and the treasury regulations are consistent with the statute's express language the statute refers to the greater of money and other_property given or money and other_property received see sec_4975 in the case of a loan the money given and received is the interest_paid by one party and received by the other interest actually charged can be interpreted as the stated or billed interest and such interest is not necessarily given or received iv value of the use of loan proceeds petitioners paid no interest on the loan as a result the amount_involved is the fair_market_value of the use of the loan proceeds ie as reflected by the interest rate petitioners contend that the loan violates michigan's usury laws which prevent a lender from recovering any interest on loans that provide for interest at a rate that exceeds percent see mich comp laws ann sec dollar_figure and dollar_figure petitioners further contend that the fair_market_value of the use of the loan proceeds is zero respondent contends that the court should conclude that the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 preempts michigan's usury laws and that the amount_involved should be calculated using a 5-percent interest rate we reject petitioners' contentions petitioners contend that the fair_market_value of the use of the loan proceeds equals what a third-party buyer of the usurious loan would assign to the loan's stated_interest this value should be based however on a hypothetical loan between a willing lender and a willing borrower rather than a hypothetical sale of the loan to a third- party buyer we agree with respondent that the fair market interest rate is percent but we reject his reasoning a hypothetical lender would not lend money to a hypothetical borrower at a rate less than the fair market interest rate the usury laws however do not necessarily establish the fair market rate see 93_tc_136 stating that the maximum rates set by usury laws do not necessarily reflect the economic value of the use of borrowed funds therefore we need not decide whether erisa preempts michigan's usury laws respondent determined that the fair market interest rate is percent and petitioners have not established that this rate is erroneous see 290_us_111 accordingly we hold that in determining the amount_involved relating to petitioners' loan percent is the fair market interest rate v addition_to_tax each disqualified_person liable for sec_4975 excise_taxes with respect to a prohibited_transaction is required to file form_5330 for each taxable_year or portion thereof in the taxable_period sec_6011 sec_54_6011-1 pension excise_tax regs sec_6651 imposes an addition_to_tax for the failure_to_file a required return unless petitioners establish that such failure is due to reasonable_cause and not due to willful neglect petitioners failed to file excise_tax returns for the years in issue and have failed to establish that they had reasonable_cause not to file such returns accordingly petitioners are liable for the sec_6651 additions to tax decision will be entered for respondent
